DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed February 15, 2022 is acknowledged and has been entered.  Claims 2-10, 13, 16, 17, and 21-27 have been canceled.    Claims 1, 11, 14, 18 and 19 have been amended.  Claims 1, 11, 12, 14, 15 and 18-20 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments.

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.	Claims 1, 11, 12, 14, 15, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8-10, 12-14, and 16-19 of copending Application No. 17/284,207 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a method for treating an inflammatory or autoimmune condition in a subject comprising administering to the subject a combination of Lactobacillus buchneri, Lactobacillus zeae, Lactobacillus paracasei and/or culture supernatant or cell free filtrates derived from culture media in which said Lactobacillus species are cultured.	 The inflammatory or autoimmune condition is of the joints or is associated with arthritis, such as osteoarthritis or rheumatoid arthritis.  The inflammatory or autoimmune condition is of the gastrointestinal tract such as inflammatory bowel disease or a gastrointestinal infection or condition associated with a gastrointestinal infection. The inflammatory bowel disease is ulcerative colitis, Crohn’s disease or irritable bowel syndrome.  The inflammatory or autoimmune condition is of the skin and is psoriasis, dermatitis, eczema, rosacea, acne or ichtyosis.  The inflammatory or autoimmune condition is of the nails and is associated with a fungal infection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finlayson et al (PGPB 2016/0066582, pub date: 03/10/2016, filing date: 04/23/2013).
Finlayson et al disclose a method for treating or preventing inflammation or an inflammatory condition or one or more symptoms associated therewith, in a subject comprising a composition administering to the subject a composition comprising one or more strains of Lactobacillus buchneri, Lactobacillus paracasei, Lactobacillus parafarraginis, Lactobacillus diolivorans, Lactobacillus rapi, or Lactobacillus zeae and or culture supernatant or cell free filtrate derived from culture media in which the lactobacillus has been cultured, wherein the inflammation, inflammatory condition is caused or induced by a bacterial pathogen wherein the inflammation is mastitis or scab (a skin lesion which is a dry rusty brown crust formed over a wound (see abstract, paragraph 37-38, paragraph 61, example 7, claim 20-23).  
It is noted that the method steps of the claims can stand alone as Finlayson et al disclose administering to a subject a composition comprising administering to “a subject” a composition comprising one or more strains of Lactobacillus buchneri, Lactobacillus paracasei, Lactobacillus parafarraginis, Lactobacillus diolivorans, Lactobacillus rapi or Lactobacillus zeae and or culture supernatant or cell free filtrate derived from culture media in which the lactobacillus has been cultured.

7.	Claims 1, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirth et al (WO 2016/124239-A1, pub date: 08/11/2016, filing date: 02/02/2015).
Abstract: The invention is directed to recombinant probiotic bacteria for use in the treatment of a skin dysfunction as well as a method for treating a skin dysfunction.
Recombinant probiotic bacteria for use in the treatment of a skin dysfunction. The invention is directed to recombinant probiotic bacteria for use in the treatment of a skin dysfunction as well as a method for treating a skin dysfunction. (see p. 1)
Inflammation can be characterized as acute inflammation, in settings such as sepsis, trauma, and wound healing, or as chronic inflammation, for example in diseases such as rheumatoid arthritis, ulcerative colitis, Crohn’s disease, etc..  Many other diseases, such as cancer, diabetes, arteriosclerosis, Alzheimer’s and obesity are also associated with deregulated inflammation.  The prior art disclose that inflammation is of the skin (see pp. 1-4)
Wirth et al disclose a method of treating and preventing for treating a
skin dysfunction e.g. skin inflammation or one or more symptoms associated therewith (see pages 1-4) in a subject comprising administering to the subject Lactobacillus buchneri, Lactobacillus paracasei, Lactobacillus parafarraginis, Lactobacillus diolivorans Lactobacillus rapi or Lactobacillus zeae. (See page 35 line 30, page 36 line 28, page 38 lines 17, lines 25-34 to page 39 lines 1-3).
The prior discloses the skin dysfunction is eczema, psoriasis, dermatitis, ulcer, wound, lupus erythematosus, neurodermatitis. (See page  101 claim 22)   Wirth et al disclose the method step of administering to a subject a Lactobacillus species as set forth above.   Wirth et al disclose a method for promoting wound healing in a subject, comprising administering to the subject a Lactobacillus species as set forth above. (See
page 101 claim 22)

8.	No claims are allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645





/Nita M. Minnifield/Primary Examiner, Art Unit 1645